
	

114 S526 IS: Sunset of the 2001 Authorization for Use of Military Force Act 
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 526
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Cardin (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To sunset the 2001 Authorization for Use of Military Force after three years.
	
	
		1.Short title
 This Act may be cited as the Sunset of the 2001 Authorization for Use of Military Force Act .
 2.FindingsCongress makes the following findings: (1)On September 11, 2001, the United States and its citizens were victims of the worst terrorist attacks in world history.
 (2)The September 11, 2001, terrorist attacks were planned, financed, and executed by al Qaeda, a terrorist organization led by Osama bin Laden.
 (3)Al Qaeda was based in Afghanistan throughout the period leading up to the attacks, and the three previous attacks against United States targets, the 1993 World Trade Center bombing, the 1998 East Africa bombings, and the 2000 attack on the USS Cole, were planned by al Qaeda central.
 (4)From 1996 to 2001, the Taliban government of Afghanistan knowingly harbored al Qaeda, and was complicit in its plots against the United States, and al Qaeda, in turn, supported the Taliban, including sponsoring and training the elite Arab 55th Brigade of the Taliban Army.
 (5)Following the September 11, 2001, attacks, Congress passed the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) to provide the President with requisite authorization to use force against those nations, organizations, or persons he determines planned, authorized, committed, or aided the terrorist attacks that occurred on September 11, 2001, or harbored such organizations or persons, in order to prevent any future acts of international terrorism against the United States by such nations, organizations or persons.
 (6)Congress never intended and did not authorize a perpetual war. (7)With the withdrawal of United States combat troops from Afghanistan and the transition to Afghan national security forces at the end of 2014, the Authorization for Use of Military Force, which was focused on the September 11th attacks and those directly responsible, will have largely served its purpose.
 (8)The homeland and the American people face new threats from individuals, entities, and organizations that may affiliate with al Qaeda, or share its ideology and its determination to attack Americans, but which may not be connected to the September 11, 2001, attacks or those who carried them out to a degree sufficient to be covered by the Authorization for Use of Military Force.
 (9)Even after the expiration of the Authorization for Use of Military Force, there is likely to remain the need to defend against specific networks of violent extremists, including al Qaeda and its affiliates, that threaten the United States, and the President must work with the legislative branch to secure whatever new authorities may be required to meet the threat and comply with the Constitution and the War Powers Resolution (50 U.S.C. 1541 et seq.).
 3.Sunset of 2001 Authorization for Use of Military ForceThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) shall terminate on the date that is three years after the date of the enactment of this Act, unless reauthorized.
		
